Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-7 and 10-23 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-7 
and 10-23 are considered to be allowable due to the inclusion of the following claim limitations: “…a failure detection circuit including a current detection terminal that detects a secondary-side current of the voltage conversion transformer and a voltage detection terminal that detects the secondary-side output voltage;…and in a case where the failure detection circuit detects an overvoltage or an overcurrent on the secondary side of the voltage conversion transformer, the switch is controlled such that the current flowing to the insulated signal transmitter is cut off and the voltages input to the first external terminal and the second external terminal rise” in claim 1, “…a failure detection circuit including a current detection terminal that detects a secondary-side current of the voltage conversion transformer and a voltage detection terminal that detects the secondary-side output voltage;…and in a case where the failure detection circuit detects that the secondary-side current or the secondary-side output voltage of the voltage conversion transformer exceeds a predetermined value, the switch is controlled such that the current flowing to the insulated signal transmitter is cut 
Claims 2-7, 11-16, and 18-23 are considered to be allowable due to their dependence on claims 1, 10, and 17.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837